 In the Matter of MOORESVILLE COTTON MILLSandLOCAL No. 1221,UNITED TEXTILE'WORKERSOF AMERICACase No. C-85Cotton Textile Industry-Regular and Substantially Equirualent Employment:supplemental findings as to, upon remand from United States Circuit CourtofAppeals;factors considered:comparison with former employment as itwould have been but for the unlawful discrimination;(1) the employmentitself; occupational desirability of work, skill required,hourly earnings,numberof hours of work available per week, weekly earnings, lay-offs, senioritypolicy, effort required,physical conditions of work, work at night and onSaturdays, (2) location of the work; cost of commuting, time consumed incommuting,cost of living,distance from wife and children,distance fromparents, brothers,and sisters,distance from accustomed community of resi-dence ; no regular and substantially equivalent employment obtained by anyof individuals involved.Mr. Alexander E. Wilson, Jr.,andMr. Berdon M. Bell,for theBoard.Mr. Zeb. V. Turlington,ofMooresville,N. C., andHamrick dHamrick,byMr. Fred D. Hamrick,of Rutherfordton, N. C., for therespondent.Mr. S. A. Lischinsky,ofWashington, D. C., for the Union.Mr. Bernard W. Freund,of counsel to the Board.SUPPLEMENTAL FINDINGS OF FACTANDRECOMMENDATIONSeptember 16, 109On June 10, 1937, the National. Labor Relations Board, herein calledthe Board, issued a Decision and Order in this case.' In its Decisionthe Board found that Mooresville Cotton Mills, Mooresville, NorthCarolina, herein called the respondent, had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act, inthat, between October 1935 and February 1936, it had denied the ap-12 N. L. R.B. 952;The Decision contains a statement of the proceedings prior thereto.15 N. L. R. B., No. 43.416 MOORESVILLE COTTON MILLS417plications of eight employees for reinstatement because they were orwere thought to have been active in prosecuting a strike of therespondent's employees which began on September 23, 1935, or in theaffairs of Local No. 1221, United Textile Workers of America, a labororganization, herein called the Union.The Board ordered the respondent to offer each of the eight indi-viduals immediate and full reinstatement to his former position, withback pay, less earnings, from the date of refusal of his applicationfor reinstatement to the date of offer of reinstatement as required bythe Board's Order. In addition, the Board ordered the respondentto cease and desist from discouraging membership in the Union orany other labor organization of its employees by discrimination inregard to hire or tenure of employment or any term or condition ofemployment, and from in any other manner interfering with, re-straining, or coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act, and ordered it to post notices in itsplant stating that it would so cease and desist.On January 4, 1938, the United States Circuit Court of Appealsfor the Fourth Circuit, herein called the Court, having reviewed theBoard's Order upon, petition by the respondent, as provided in Section10 (f) of the Act, issued an opinion,' and on January 5, 1938, entereda decree enforcing the Order with certain modifications.The modi-fications consisted of the elimination of the requirements as to theposting of notices and as to the reinstatement of four of the eightindividuals, namely, A. J. Helms, Van Helms, Van Benfield,-and C. E.Rogers, and modification of the back-pay provisions in so far as thesefour men were concerned to provide that the respondent pay eachof them back pay, less earnings, from the date of refusal of his appli-cation for reinstatement to the date of his "acquisition of substantiallyequivalent employment."On April 4, 1938, the Court granted a petition of the Board forrehearing of the case, and at the same time set aside and annulledits decree of January 5, 1938.On July 14, 1938, the Court issued asecond opinion in the case,3 in which, among other things, it modifiedits former opinion with respect to the posting of notices ,4 and at thesame time entered a decree that the case be remanded to the Boardto determine the questions of fact as to whether the employment se-cured by A. J. Helms, Van Helms, Van Benfield, and C. E. Rogerssubsequent to the strike and to the refusal of the respondent to rein-state them was "substantially equivalent to the positions formerlyheld by them respectively in the Mooresville Cotton Mills."2Mooresville Cotton Mills v. National Labor Relations Board,94 F. (2d) 61.8Mooresville Cotton Mills v. National Labor Relations Board,97 F.(2d) 959.' The Court ruled that the respondent should be required to post notices which includeda copy of the Order of the Board, together with a statement that the Order had beenapproved by the Court and was binding upon the respondent. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Court's mandate, and to notice of hearing andnotice of postponement of hearing issued by the Board and dulyserved upon the respondent and the Union, a hearing was held onOctober 24, 25, and 26, 1938, at Charlotte, North Carolina, beforeTilford E. Dudley, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and to cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing, the Trial Examiner made a number of rulings onmotions and on objections to the admission of evidence.The Boardhas considered the various rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On November 25, 1938, the Board, acting pursuant to Article IT,Section 38 (a), of National Labor Relations Board Rules and Regu-lations-Series 11as amended, ordered the Trial Examiner, to pre-pare an Intermediate Report in the matter.On March 22, 1939,pursuant to this order, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent andthe Union. In his report, the Trial Examiner found that the em-ployment secured by A. J. Helms, Van Helms, Van Benfield, andC.E. Rogers, respectively, subsequent to the strike of September23, 1935, and to the refusal of the respondent to reinstate them wasnot regular and was not substantially equivalent to the positionsrespectively held by them before the strike in the Mooresville CottonMills,and recommended that the Board enter its findingsaccordingly.On April 3, 1939, the respondent filed with the Board exceptionsto the Intermediate Report, and on June 5, 1939, submitted a briefwhich the Board has considered.On June 9, 1939, pursuant toamended notice duly served upon the respondent and the Union, ahearing for the purpose of oral argument was conducted before theBoard at Washington, District of Columbia.The respondent andthe Union were represented by counsel and participated in the oralargument.The Board has considered the respondent's exceptions,and, except in so far as they are consistent with the SupplementalFindings of Fact and Recommendation made below, finds them tobe without merit.Upon consideration of the entire record in the case, the Boardhereby makes the following:SUPPLEMENTAL FINDINGS OF FACT ,Before we proceed to an examination of the evidence, a discussionof the issues and of some of the general problems arising in con- MOORESVILLE COTTON MILLS419nectiontherewithis in order.Section 2(3) of the Actprovidesthat "the term`employee' shall include any employee, . . .and shallinclude any individual whose work has ceased as a consequence of,or in connection with any current labor dispute or because of anyunfair labor practice,and who has not obtained any other regularand substantially equivalent employment."The factual question tobe determined in this supplemental proceeding is whether,at sometime subsequent to the strike and to the refusal of the respondentto reinstate them, A.J.Helms, Van Helms, Van Benfield, and C. E.Rogers secured employment which was regular and substantiallyequivalent to their respective positions at the respondent'smill.Itis the view of the Court,as expressed in its opinions of January 4and July 14,1938, that,if this question be answered in the affirma-tive, these four men are ineligible for reinstatement or for the pay-ment of back pay beyond the date on which such employment wasobtained.From expressions in the Court's opinions,it seems clear that theCourt contemplated that the time as of which the Board should de-termine the regularity and equivalence of other employment ob-tained by the four men should not be prior to the date of the Board'sOrder of June 10, 1937.It is not clear,however, whether it wasintended that employment secured subsequent to that date should beconsidered.At the supplemental hearing, evidence was admittedconcerning employmentobtained by the men up to the date of thathearing, October 24 to 26, 1938.We shall consider whether the menobtained other regular and substantially equivalent employment atany time prior to the date of the supplementalhearing.Assuming, as the Court has decided,that the power of the Boardto order reinstatement does not extend to a victim of illegal dis-crimination who has obtained regular and substantially equivalentemployment elsewhere,within the meaning of Section 2(3) of theAct, we think that it was the legislative intendment that the equiv-alence of the old and new employments be tested in the light ofall the factors which would be considered by a reasonable personin the position of the individual involved.The respondent contends that the location of the work shouldnot be taken into account in comparing a newemployment to theold one, the argument being that the word "employment"in Section2 (3) contemplates the strict legal relationship of master and ser-vant and therefore only the elements of nature of work, compensa-tion, hours,and tenure are material to the comparison.We thinkthat Congress did not intend its use of the word "employment" tohave this restrictive effect.In this conclusion we have the supportof two other United States Circuit Courts of Appeals.The words 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD"substantially equivalent" in Section 2 (3) have been defined by theUnited States Circuit Court of Appeals for the Ninth Circuit tocover "many things, including rate of pay, hours, working conditions,location of the work,kind of work, and seniority rights, if any." 5[Italics ours.]The United States Circuit Court of Appeals for theThird Circuit, in remanding a case to the Board for further proofon the question of whether an individual had obtained other "sub-stantially equivalent employment" within the meaning of Section2 (3), likewise has recognized that such matters as"place, distance,hours, tenure, prestige, seniority, possibility of advancement, etc.,"are "material conditions" which the Board may consider in determin-ing whether the other employment is substantially equivalent to theposition formerly held by the individual.e [Italics ours.]An analogy may be drawn to cases where a wrongfully dischargedemployee brings action against his former employer to recover dam-ages for breach of the employment contract. The damages otherwiserecoverable by the plaintiff in such a case are subject to diminutionin an amount based upon the earnings he would have made in otheravailable employment which he unreasonably rejected.'It oftenhas been held and never has been denied by the courts that the locationof the available employment may properly be considered in deter-mining the reasonableness of the plaintiff's rejection of it.Thus, ithas been decided that a railroad switchman, wrongfully denied em-ployment at Houston, Texas, was under no obligation to mitigatedamages by accepting like employment in a distant locality, namely,Kennedy or San Antonio, Texas; s that the discharged employee ofa newspaper publisher at Chattanooga, Tennessee, was not compelledto abandon his home and place of residence at Chattanooga to acceptother employment in Florida; ° that in determining the reasonable-ness of the refusal of a woman who had been unlawfully dismissedfrom employment at Boston, Massachusetts, to accept other employ-ment at Fall River, Massachusetts, the condition of her invalid motherin her care at Boston might properly be considered.10Likewise, it has been held that acceptance by a discharged schoolteacher of employment at another place for the same pay wouldnot necessarily negative the possibility of damages resulting fromthe wrongful discharge, since the compensation at the new employ-ment, although the same as before, "might have been wholly in-6National Labor Relations Board v. Carlisle Lumber Company,99 F. (2d) 533, certioraridenied, 59 S. Ct. 586.6National Labor Relations Board Y. Botany WorstedMills,Inc.,106 F.(2d) 263, decidedAugust 3, 1939.SeeMcClelland v. Climax Hosiery Mills,252 N. Y. 347, 358.San Antonio d A. P. By. Co. v. Collins,61 S. W. (2d) 84 (Comm. of App, of Tex.).eNews Publishing Co. v. Burger,2 Tenn. Civ. A. 179.10Ilussey v. Holloway,217 Mass. 100, 104 N. E. 471. MOORESVILLE COTTON MILLS421sufficient to compensate the plaintiff; for the expenses of breakingup, removing, and of living at another place might come into theestimation of damages." 11The statement has also been made byimportant legal authorities that whether a traveling salesman whohas covered New England with headquarters at Boston, Massachu-setts,must accept other employment to cover the same territory withheadquarters at New York City is a question for the triers of factto determine in view of all the circumstances, including the socialinterests of the salesman and his wife.12A similar regard for location in the evaluation of an employmentis evidenced by provisions contained in the unemployment compen-sation laws enacted in the 48 States and the District of Columbiato qualify for benefits under ' the Federal Social Security Act, 49Stat. 620.Enlarging upon the provisions of Section 903 (a) (5)of that statute, which provides in part that unemployment compen-sation shall not be denied to an otherwise eligible individual forrefusing to accept ne-v work if the "wages, hours, or other conditionsof the work offered are substantially less favorable to the individualthan those prevailing for similar work in the locality," all these localstatutes provide that the individual need not accept employmentwhich is not "suitable," and that in determining whether new workwhich he has refused to accept is suitable, consideration may or shallbe given to the distance of the work from his residence; in some ofthem, the alternative is offered of considering the distance of thework from the place of last employment. Several of these statutesexpressly provide in addition that consideration may be given towhether the offered employment involved travel expense to the indi-vidual substantially greater than that required in his former work.13In applying these provisions, State unemployment compensationcommissions have determined that work as a strawberry picker On afarm away from home was not suitable employment for the wid-owed mother of a 15-year-old girl, since she was "needed at home tocare for and protect her daughter and to keep her at School" ; 14that work in a different town was not suitable for a. woman who hadto take care of a paralyzed mother; 15 that work located more than100 miles from the individual's place of residence or last employmentwas not suitable."u Armfield v. Nash,31Miss. 361.v Restatement of the Law of Agency, Section 455 (d). See also 5 Williston on Con-tracts (1937), Sec. 1359.mm Massachusetts Unemployment Compensation Act, Section 16 (d) ; New York Unem-ployment Compensation Law, Section 506 (c) ; Ohio Unemployment Compensation Law,Section 6e (3).14 United States Social Security Board, Unemployment Compensation InterpretationService, Benefit Series, Vol. 1, No. 6, October 1938, pp. 802-3 (North Carolina).'5lbid.,p.805(North Carolina).36 Op. cit., Vol. 1, No. 1, November 1937, part II, p. 121 (Wisconsin).199549-39-vol. 15--28 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs the above paragraphs indicate, a realistic and just determina-tion of whether one employment is approximately as good as, or,in the words of the Act, is "substantially equivalent" to, anothercannot always be made by reference only to the nature of work,wages, hours, and tenure. In our opinion, Congress intended thatthe Board, in resolving the issue of substantially equivalent employ-ment, should also take into account such matters as the comparativeexpense to the individual of traveling to and from work, the costof living at his accustomed scale, the amount of time consumed andthe physical hardship involved in traveling between home and work,and the opportunities to fulfill his obligations to his family and tocontinue his fixed way of life.In determining whether other employment which the individualsecured was equivalent, we shall compare it to the employment whichhe would have had but for the unlawful discrimination.The em-ployment which was unlawfully terminated had, as one of its fea-tures, the prospect of continuance, and therefore can be evaluatedproperly only by reference to the terms, conditions, and other at-tributes which would have obtained if the unfair labor practices ofthe employer had not intervened. If the employment enjoyed bythe individual before the discrimination would have become moredesirable or less desirable had it continued, the ' eventuality mustbe considered in ascertaining the equivalence of other employmentsecured by him.Where evidence as to the subsequent character ofthe original employment is lacking, we shall, however, take the his-tory of the employment before the discrimination as determinativeof the course which the employment would have followed thereafter,on the basis of the presumption that a condition once existing tendsto continue.The respondent objects to the Board's using as a basis for corn-pa.rison the attributes of the employment as it would have beensave for the discrimination, on the ground that the determinationof those attributes requires speculation and cannot be made with anydegree of certainty.Speculation and uncertainty are involved toa greater or less degree in the resolution of almost every controvertedfactual issue, however, and their presence here cannot excuse theBoard from the performance of its duties as a trier of fact.The respondent's mill, at which towels and other cotton textilesare manufactured, is located in Mooresville, North Carolina, a townof 6,500 population, in the west central portion of the State.Therespondent normally employs about 2,200 persons when operating fulltime, but for several months prior to the strike on September 23,1935, its business was slack and only about 1,400 persons were work-ing at the mill, including the 4 men whose subsequent employmentwe are about to consider. MOORESVILLE COTTON MILLS423In September 1935, the respondent was operating two shifts 24hours a week. In December 1935 it operated one shift 40 hours aweek.Production increased rapidly thereafter, and between Janu-ary 1936 and July 1937, two 40-hour shifts were employed each week.The respondent continued to run two shifts from July 1937 to thedate of the supplemental hearing, but curtailed the number of hoursof work per week or reduced the number of looms in operation fromtime to time, averaging "about 60 per cent production," accordingto John F. Matheson, president of the respondent. It appears thatthe total number of employees did not fall below 1,500 or 1,600 dur-ing this period.A. J. HelmsA. J. Helms, a weaver, was first employed by the respondent in1904, and remained in the respondent's employ continuously, with-out lay-off, from 1908 until September 23, 1935, except for about 4weeks in 1924 and several weeks on another occasion when he workedat other mills.For 7 or 8 years .before the strike, Helms was engagedin weaving towels, and for about 2 years preceding the strike heoperated the same set of looms.A. J. Helms has lived in Mooresville, North Carolina, continuouslysince 1.908.He was born in 1887, is married, and has six children,the two youngest being 14 and 18 years of age, respectively.At thetime of the strike he lived with his wife and two youngest children ina company house, which he vacated on December 1, 1935, at the re-spondent's request.Thereafter,Helms maintained his family in ahut on a lot which he owned at the edge of the city until 1937, whenhe had a house built on the lot. Since then he and his wife, withthe two youngest children, have been living in this house ; at thetime of the supplemental hearing, in October 1938, his oldest sonand daughter-in-law were also living there.A. J. Helms was paid on a piece-rate basis, and worked a regularworkweek of 40 hours, 8 hours per day.At the time of the strikehis hours were from 7 a. m. to 3 p. m.; be had not worked on anight shift for a long time prior thereto.His, place of work waswell lighted and well ventilated. In 1934,17 Helms worked at least43 weeks and averaged 42 cents per hour and $13.85 per week worked.In 1935, he worked 37 out of the 38 weeks before the strike, averaging$15.80 per week worked; he estimated his hourly average at 45 cents.17Although the record contains evidence concerning the wages and hours of A. J. Helms,Van Helms,Van Benfield, and C. E. Rogers in the years1930,1931, 1932, and 1933, weconsider this evidence to be of little value, since it appears that substantial changes inthe wages and hours in effect at the respondent'smill were made following the enactmentof the National Industrial Recovery Act, 48 Stat.195, on June 16, 1933. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. J. Helms' position was taken after the strike by John Nantz,who operated the looms continuously thereafter, except for a 4months' period in 1936 when A. S. Towell, a spare hand, substitutedfor Nantz during his absence from work.Records supplied by therespondent are incomplete, but show that the looms ,were operatedby Nantz or Towell at least 8 weeks in 1936, at least 46 weeks in 1937at an average of 36 hours per week, and 43 out of the first 44 weeksin 1938 at an average of 35 hours per week.The records also permita computation of Nantz's hourly rate, revealing yearly averages offrom 43 to 49 cents, but since hourly earnings on piece-rate basis aredependent in part upon the skill and industry of the individual, wedo not consider that these averages provide a fair indication of whatHelms would have earned if his employment had continued.Morgan Cotton Mills.After the strike, A. J. Helms was unem-ployed until December 27, 1935, when he secured work at a milloperated by Morgan Cotton Mills, Inc., at Laurinburg, North Caro-lina, located about 130 miles from Mooresville.His employmentcontinued until April 18, 1.936, when he quit to accept work closer tohis family and church.During this employment, Helms lived atLaurinburg during the week, returning to Mooresville each week endto visit his family.Helms' work consisted of weaving "drapery, heavy stuff," onlooms which were larger and heavier than those he had operatedatMooresville, and which had a center stop motion with which hewas unfamiliar.He considered this work to be harder than hiswork at Mooresville.The air at his place of work was kept warmand moist, "pretty hot . . . stufy, humidity, you know."Helms. was paid at a flat rate of 35 cents per hour for about 4weeks, on a temporary basis, and thereafter was paid by piece work.During the first 8 weeks the hours were 50 per week, 10 per day,and Helms worked from 6 p. m. to 4 a. m. Thereafter his hourswere 40 per week, 8 per- day, from 3 to 11 p. m. During the weekshe. worked at the flat rate of 35 cents per hour, Helms averaged$16.45 per week.Paid on a piece-rate basis, he averaged 38 cents perhour, and his average weekly earnings were $18.10 until his hourswere shortened, and $11.50 during the 8 weeks thereafter.His totalearnings at this employment were $233.38.The cost of his board andlodging was $6.00 per week during the first 3 months, $5.00 per weekthereafter, and the travel expense of his visits to Mooresville was$2.00 per week.Although A. J. Helms' weekly pay at first was more than atMooresville, this was due to the much longer hours.Throughoutthis employment, Helms was compelled to work long night hoursunder uncomfortable physical conditions, his work was harder, and MOORESVILLE COTTON MILLS425he earned substantially less per hour than at Mooresville.In addi-tion, the location of the work involved increased living expenses andseparation from home and family.We find that the employment wasnot regular and substantially equivalentto A. J.Helms' employmentatMooresville.KillinglyWorsted Mill.From April 18 to about May 23, 1936,A. J. Helms was employed at the Killingly Worsted Mill,locatedat Stony Point, North Carolina, about 28 miles from Mooresville.This is a small mill employing only about 165 persons.Helms com-muted daily between Mooresville and Stony Point at a weekly cost of$1.25.In one week he earned$9.25 for 40 hours' work,and in an-other $5.25 for 32 hours.He testifiedthathe made about$20 in allduring the first 3 weeks,and about$8 per week the following 2weeks, after which he quit.The low hourlyand weeklypay at this employment as comparedto that at Mooresville,and the added expense and time of travel,made it far from substantially equivalent.We find that it was notregular and substantially equivalenttoA. J.Helms' employment inthe respondent'smill.Morgan Cotton Mills.On May 25, 1936,A. J. Helms returned tohis former work at the Morgan Cotton Mills at Laurinburg, NorthCarolina.About August22, 1936, he observedthat thework wasrunning out,and, upon learning from his foreman that his dutiescould be distributed among the other employees,he quit, in order thathe might return to his home at Mooresville.During this period ofemployment,Helms worked on the shift from 3 to 11 p. in.He con-tinued to average 38 cents per hour, paid on a piece-rate basis, buthis average weekly earnings were only$10.80, since he averaged only28 hours of work per week.His total earnings were $140.54.Helms'board and lodging at Laurinburg cost $5.00 per week during thisperiod of employment,and he visited Mooresville each week end ata travel cost of $2.00 per week.During this period of employment, A. J. Helms worked on a lessdesirable shift with substantially lower earnings per hour, averagedconsiderably less pay per week than at Mooresville,and was forcedto live apart from his family.The employment was not regular andsubstantially equivalent to the former employment in the respondent'smill.Cornelius Cotton Mill.A. J. Helms testified that afterleavingLaurinburg,he was unemployed for 4 or 5 weeks before he obtaineda job at the mill of the CorneliusCottonMill Company,located atCornelius,North Carolina, about 7 miles from Mooresville.Thatcompany's records indicate,however, that Helms' employment beganabout August 22, 1936, and continued until about June 25, 1937,when he was discharged.His duties consisted of weaving summer 426DECISIONSOF NATIONALLABOR RELATIONS BOARDpants goods on old looms; he testified that he considered this workharder than his work at Mooresville.His regular hours were 50 perweek, 10 per day, and he worked on a night shift.Helms was paidon a piece-rate basis, and during the 44 weeks of this employmentaveraged 28 cents per hour, $12.70 per week.His total earnings were$559.14.The night shift, the lower weekly earnings, and the rate of pay ofthis employment establish that it did not measure up to the employ-ment at Mooresville.We find that it was not regular and substan-tially equivalent to A. J. Helms' employment in the respondent's mill.Highland Park Mill No. 3.A. J. Helms next worked at. the High-land Park Mill No. 3, operated by the Highland Park ManufacturingCompany at North Charlotte, North Carolina, 28 miles from Moores-ville.The secretary of this company at first testified that Helms'work began prior to June 30, 1937, but later furnished records indi-cating that the employment commenced on July 17, 1937.With theexception of a 6 weeks' period in September and October 1937 whenthe employees were on strike, Helms worked here continuously untilabout January 15, 1938, when he was laid off because of poor businessconditions.Helms testified that about half of the employees work-ing on looms like his were laid off at the same time and that the olderemployees were given preference in retention at work.The work consisted of weaving shirt goods, which A. J. Helms con-sidered harder than weaving towels.He was employed on the after-noon and evening shift from 2: 30 to 10: 30 p. in.His place of workwas hot and stuffy.During this employment, Helms averaged 44cents per hour at piece rate, and $13.60 per week.His total earningswere $271.88.Helms commuted to work daily from his new home atMooresville at a cost of $2.00 per week.We consider that the undesirable night hours of work, the un-pleasant physical working conditions, and the unfavorable effectupon Helms' tenure of employment of the company's seniority pol-icy prevented this employment from. attaining substantial equiva-lence to the work at Mooresville. If a seniority policy were in effectat the respondent's mill, which it apparently is not, it would worktoHelms' advantage, in view of the length of his employment there.Despite the absence of a seniority policy at Mooresville, however,since neither Helms nor his successor after the strike was ever laidoff from work there, the fact that Helms was subjected to lay-off atNorth Charlotte is evidence that the employment in the latter placedid not measure up, in security of tenure, to Helms' employment atthe respondent's mill.Although the average pay per hour was aboutthe same, the weekly earnings were substantially less than whatHelms earned at Mooresville in 1935 or would have earned in 1937 MOORESVILLE COTTON MILLS427and 1938,18 and the added cost of transportation and time requiredto go to and from work must also be taken into account.We findthat Helms' employment at North Charlotte was not regular and sub-stantially equivalent to his former employment at Mooresville.Locke Cotton Mill.After being laid off at North Charlotte, A. J.Helms was unemployed until June 8, 1938, when he began his lastemployment prior to the supplemental hearing, at the Locke CottonMill, Concord, North Carolina, located about 25 miles fromMoores-ville..His work continued until September 19, 1938, when he wasincluded in a lay-off due to poor business conditions.Helms wovetwisted rayon dress goods on hand-threadedlooms.This he con-sidered more difficult than weaving towels onmagazinelooms, thework he had done at Mooresville. For the first 7 or 8 weeks the reg-ular workweek was 55 hours, consisting of 10 hours per day Mondaythrough Friday and 5 hours on Saturday ; thereafter it was 44 hours,8 hours per day Monday through Friday and 4 hours on Saturday.Until the change in hours, Helms worked on the night shift, from5:45 p. m. to 4 a. in.; his hours thereafter were from 3 to 11 p. m.Before the hours were changed, A. J. Helms was paid 38 cents perhour, and averaged $18.50 per week; thenceforth his hourly rateuntil he was laid off was 34 cents, and he averaged $14.00 per week.His total earnings were $239.38.He commuted to work daily fromhis home at Mooresville at a cost of $1.25 per week.A. J. Helms' weekly earnings during the first part of his employ-ment at Concord were measurably higher than at Mooresville, butwere gained at a substantially lower hourly rate, and only by per-forming more difficult work, by working at night and on Saturdays,and by working much longer hours.Moreover, this periodof rela-tively high weekly earnings continued for only 7 or 8 weeks. It wasfollowed by a sharp drop in hourly rate and weekly pay. Less than2 months later, after a total employment of not quite 31/2 months, theemployment ended with his lay-off, in contrast to the steady workwhich he would have enjoyed at Mooresville. In addition, it involvedadditional travel time and expense.We find that the employment atConcord was not, regular and substantially equivalent to A. J. Helms'former employment at Mooresville.Van HelmsVan Helms began working for the respondent as a weaver about1910, and was continuously employed by the respondent until Sep-"We assume that the number of hours of employment per week which Helms wouldhave had at Mooresville in 1937 and 1938 was not less than the amount actually enjoyedby his successors after the strike, to wit, 36 hours per week in 1937 and 35 hours perweek in 1938.On the basis of the low hourly rate of 42 cents which Helms averaged in1934,he would have earned about$15.10 per week in 1937 and about$14.70 per week in1938. 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDtember 23, 1935, when he went out on strike.About 1930 his dutieswere changed to those of a loom fixer, and it was in that capacitythat he was employed at the time of the strike.During the last 4to 6 weeks before the strike, Helms was in charge of 50 Cromptonlooms.Prior to that time he had worked on 52 box looms.Van Helms has lived in Mooresville ever since starting to work forthe respondent.He is married and has three daughters between theages of 14 and 19 and a 32-year-old stepson,all of whom have livedwith him since 1926 in his own home about 1 mile from the respond-ent'smill.Three of his wife's brothers live in Mooresville, as dotwo cousins of Helms.Van Helms was paid at a flat hourly rate, and worked a regularworkweek of 40 hours,8 hours per day.At the time of the strikehe was working on the day shift; he had never hada regular jobon the night shift at the respondent's mill.During the last 101/2months of 1934,1° Helms was paid 50 cents per hour and worked atleast 41 weeks, during which he averaged $17.35 per week. In 1935,he worked 37 out of the 38 weeks before the strike, and averaged$19.40 per week.He worked no overtime during these 2 years.His travel expense between home and work was about$1.00 perweek when lie drove his car, but he walked about one-third of thetime.Since the strike, Van Helms' work on the Crompton looms whichhe operated at the time of the strike has been performed by C. A.Frazier, and the box looms previously in his care have been succes-sively operated by Loyd Lawing, W. D. Middlebrook, and S. R.Isenhour, as nearly as the respondent's records indicate.There isno evidence that the regular workweek of 40 hours was changedafter the strike.All these men were paid at a flat hourly rate, and,with the possible exception of Lawing,had opportunities to earnbonuses up to 10 per cent of their hourly rate. From an examina-tion of their employment records, we find that, if Helms' employ-ment had continued,he would have earned at least 50 cents perhour until February 13, 1937, 60 cents per hour from February 13,1937, to July 10, 1938,and 55 cents per hour thereafter.The record does not reveal the full extent to which Van Helms'looms were operated after his work ceased,but does show thatFrazier worked at least 8 weeks before February 13, 1937, at anaverage of 40 hours per'week, at least 67 of the 73 weeks betweenFebruary 13, 1937, and July 10, 1938, at an average of 34 hours perweek, and continuously thereafter at an average of 43 hours perweek, and that,allowing for overlaps in their records,as furnishedby the respondent,Lawing, Middlebrook,and Isenhour successively"See footnote17, above. MOORESVILLECOTTON MILLS429worked during at least 11 weeks before February 13, 1937, at anaverage of 49 hours, at least 59 weeks between February 13, 1937,and July 10, 1938,at an average of about 29 hours,and continuouslythereafter at an average of 40 hours.It does not appear that Frazier had any overtime work untilSeptember 1937, but between that date and July 10, 1938,he worked14 extra hours in 4 weeks, and from July 10 to November 5, 1938,he worked 50 extra hours in 7 weeks.Lawing worked at least 118extra hours in 7 weeks between July 13, 1936,and February 13, 1937,and 160 extra hours in 13 weeks between February 13 and August21, 1937.The evidencedoesnot show that Middlebrook or Isenhourworked overtime.h'illinglyWorstedMill.Afterthe strike,Van Helms was unem-ployed until about January 6,1936, when he obtained a job as loomfixer at the small KillinglyWorsted Mill, in StonyPoint, 28 milesfrom Mooresville.This employment terminated about May 9, 1936,when the three weavers operating the looms in Helms' charge quitbecause of low pay.The machinery at this mill is old and wornand Helms testified that this made his work harder than at therespondent'smill.He worked on the day shift and was paid at aflat rate of 45 cents per hour, working 40 hours per week, 8 hoursper day, and thus earning$18.00 per week..His total earnings were$324.00.During this employment,Van Helms commuted dailybetween home and work at a cost of $2.00 per week.This employment involved a substantially lower rate of pay,harderwork, and added time and expense in going to and fromwork, and was terminatedby lay-off after only 18 weeks. - It wasnot regular and substantially equivalent to Helms' former positionatMooresville.Watts Mill.Between May 9 and July 11, 1936,Van Helms wasunemployed.He then secured work as a loom fixer at a mill oper-ated by the John Watts Sons Company located 3 miles from Rox-boro,North Carolina,which is about 150 miles from Mooresville.Toward the end of January 1937, Helms feared that he would belaic! off because of lack of seniority,and therefore made arrange-ments to resume his former employment at the Killingly Mill.When he quit his employment at Roxboro about January 30, 1937,he was told that he would probably not be laid off,but he decidedto leave nevertheless in order to be closer to home, so that he couldspend more time with his family.Because the distance of this employment from Mooresville madeit impossible for Van Helms to live at home, he lived near his work,at first close to the mill for 41/2months,and thereafter at Roxboro,managing to return to Mooresville once a month to visit his family.He did not consider giving up his home at Mooresville and moving 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoRoxboro because he did not like the location of Roxboro andhis wife did not want to move there.His work at Roxboro washarder than at Mooresville because the 26 looms in his charge dur-ing this employment were 20-harness looms, whereas the 50 Cromp-ton looms which he fixed at the respondent's mill at the time ofthe strike were 4-harness looms.The regular workweek at this mill consisted of 40 hours.VanHelms was permitted to work overtime, and worked 154 extra hoursduring 16 of the 29 weeks of his employment.During the first 9weeks of the employment, Helms was paid at the flat rate of 50 centsper hour, plus bonuses which brought his average hourly pay dur-ing this period to 53 cents, and he averaged $25.10 per week.Dur-ing the succeeding 20 weeks until he quit, his hourly rate was 55cents per hour, without bonuses, and his average weekly pay was$23.95.His total earnings at Roxboro were $705.05.During the41/2months when Helms boarded at Roxboro, his travel expensebetween Roxboro and the mill was $1.00 per week.His board cost$5.00 per week throughout the employment, and the round-trip busfare on his monthly visits to Mooresville was $5.00.Aside from the harder work and the possible existence of a senioritypolicy at the Watts Mill which, if it were applied in normal courseto Van Helms, would make his employment there compare unfavor-ably with that at Mooresville, the wages, hours, and similar incidentsofHelms' work at Roxboro were as good as and even better thanthe corresponding attributes of employment at the respondent's mill.Further, however, the substantial -equivalence does not extend.Theadvantages of the job itself could not make it substantially equiva-lent when, by reason of its location, it separated Helms by 150 milesfrom his own home in the community in which he had resided forover 25 years, involved his living apart from his wife and childrenand seeing them only for a short time each month, and gave riseto added living and transportation expense.We find that VanHelms' employment at Roxboro was not regular and substantiallyequivalent to his former employment in the respondent's mill.KillinglyWorsted Mill.Van Helms was again employed at theKillinglyWorsted Mill, Stony Point, North Carolina, in his formerjob as loom fixer from February 6, 1937, to March 26, 1938, whenhe was included in a lay-off due to business conditions.From thattime until the date of the supplemental hearing, Helms was unem-ployed.During this employment, his regular hours of work con-tinued to be 40 hours per week, 8 per day, but he was employed onthe afternoon and evening shift, ending at 10 or 11 p. m.Themachinery was old and worn, making Helms' work harder.Until January 1, 1938, Van Helms was paid at the flat rate of55 cents per hour, and thus earned $22.00 per week.Thereafter his MOORESVILLE COTTON MILLS431hourly rate was reduced to 50 cents, and his weekly earnings droppedto an average of $19.65.His total earnings were $1,270.00.Helmscommuted daily between home and work at a cost of $2.00 per week.This employment involved Helms' working until late at night atfrom 5 to 10 cents per hour less than he would have earned at Moores-ville, required added expense and time for traveling between homeand work, and was terminated by lay-off. It was not regular andsubstantially equivalent to his former employment at the respond-ent'smill.George Van Ben fieldGeorge Van Benfield'20 a doffer, was first employed by the re-spondent about 1924.Between 1924 and September 23, 1935, whenhe went out on strike, Benfield occasionally left his employment withthe respondent to accept work at other mills for 2 or 3 weeks at atime, but he testified that he had worked for the respondent continu-ously for 4 years prior to the strike.Benfield worked in 1933 and1934 as a doffer in No. 2 spinning room, which has since been dis-mantled, and he testified that he worked on the same frames almostall the time during this period.According to Benfield's testimony, he was employed as a regulardoffer on a set of frames in No. 3 spinning room for 8 to 12 monthspreceding the strike.Grady Marlow, who also worked in No. 3spinning room before the strike, testified, on the other hand, that hethought, although he was not sure, that Benfield was working as aspare hand, substituting for regular doffers in their absence, and hadbeen assigned to No. 3 spinning room only 3 or 4 months before thestrike.In the absence of more reliable evidence than the uncertaintestimony of Marlow to refute Benfield's own account of his duties,we find that Benfield was employed as a regular doffer at the timeof the strike.Benfield had lived in Mooresville all his life up to the time hiswork for the respondent ceased.He has been married for 11 years,and has 4 sons, the youngest born in 1937.Prior to the strike, anduntilAugust 1936, when. he moved to Cornelius, North Carolina,Benfield and his family lived with another family in a rented housetwo blocks from the respondent's mill.Benfield's father is dead,but his mother and two brothers and a sister live in Mooresville.Benfield -was' employed 40 hours per week, 8 hours per day, andworked on the second shift, from 3 to 11 p. in.He was paid a flathourly rate.In 1934,21 he received 33 cents per hour and workedat least 36 weeks but net more than 49 weeks, averaging $9.45 per20Heretofore known in these proceedings as Van Benfield.21 See footnote 17, above. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek.In 1938, he worked every week up to the time of the strike,and averaged $10.15 per week.Benfield's position was held after the strike by Grady Marlow.Marlow doffed at the frames in No. 3 spinning room, on which Ben-fieldhad worked, from October 1935 to about March 1938, whenthe rings on these frames were moved to other frames, to which Mar-low was then transferred.At the time of the supplemental hearing,Jack Murdock was doffing at the old frames.Both men were paida flat rate per hour.From examination of their incomplete employ-ment records, we. find that, if Benfield's work for the respondent. hadcontinued, he would have been paid at the rate of 33 cents per houruntil March 8, 1937, 35 cents per hour from March 8 to April 12, 1937,371/2 cents per hour from April 12, 1937, to July 10, 1938, and 35cents per hour thereafter, and that, if he had followed the ringsinMarch 1938, as Marlow did, work would have been available tohim at least 9 weeks between January 1 and March 8, 1937, averaging$12.75 per week; at least 2 weeks between March 8 and April 12,1937, advertising $14.00 per week; at least 61 weeks between April 12,1937, and July 10, 1938, averaging $11.35 per week; and every weekfrom July 10, 1938, to the date of the supplemental hearing, averag-ing $10.70 per week.Cornelius Cotton Mill.Following the strike, Benfield was out ofwork until March 15, 1936.From that date until May 14, 1937, hewas employed as a doffer at the mill of the Cornelius Cotton MillCompany, located at Cornelius, North Carolina, 7 miles from Moores-ville.Benfield quit this employment because the company increasedhis duties to such an extent that he had more work than he could do.He traveled back and forth daily between Mooresville and Corneliusuntil August 1936, when, in order to save the cost of commuting, hemoved with his family to a rented house at Cornelius, where hecontinued to live during the balance of this employment.The spindles on the looms on which Benfield worked at this millwere more out of line than those at Mooresville, and Benfield testi,fied that the job was harder because the machinery was harder tohandle and the hours of work were longer. In addition, his placeof work was very cold in winter and hot in summer, the floor wasin bad condition, and the toilet was not kept so clean as at therespondent's mill.The regular hours of work during this employment were 50 perweek, 10 per day, and Benfield worked on the night shift, from 6p. in. to 4 a. in.He testified that since he was not accustomed toworking until 4 a. in., he 'was unable to sleep much.Benfield waspaid at the rate of 24 cents per hour from March 15 to November15, 1936, averaging $11.25 per week; 252/lo cents per hour from MOORESVILLECOTTON il'IILLS433November 15, 1936, to March 29, 1937, averaging $12.05 per week;and 27%0 cents per hour thereafter, averaging $5.60 per week,until he quit.His total earnings were $626.81.His travel expensebefore he changed his residence to Cornelius varied from $1.00 to$1.25 per week.The cost of moving his family and furniture fromMooresville to Cornelius was $3.50.In view of the long hours of work on the night shift, the markedlylower rates of pay, the harder. work under undesirable physical con-ditions, the sharp reduction in average weekly pay during the last7 weeks, and the increase in duties at the end, this employment com-pared unfavorably with that at Mooresville.We find that it wasnot regular and substantially equivalent to Benfield's employmentin the respondent's mill.Gem Yarn Mills.From May 27, 1937, to March 3, 1938, Benfieldwas employed as a doffer at the mill of the Gem Yarn Mills, Inc.,also located at Cornelius, North Carolina.He testified that he quitthis job because his weekly wages were reduced from $12.00 to$10.00.A few weeks after he began this employment, Benfieldmoved into an old company house, vacant during the previous 4years, which the superintendent of the Gem mill permitted him tooccupy rent free.Benfield testified that the machinery at the millwas old and in bad condition, and that the work was harder than atMooresville.Benfield was employed full weeks of 40 hours each.However,the mill was shut down frequently for a week at a time, and accord-ing to Frank Sherrill, vice president of Gem Yarn Mills, Inc., oper-ated only about 60 per cent of the time throughout Benfield'semployment, and about 50 per cent in 1938. Sherrill testified thatBenfield was paid 30 cents per hour, at which rate he would haveearned $12.00 per week.Benfield said that, although he was raisedto $12.00 per week during the course of the employment, his weeklywages were only $10.80 at first, and were reduced to $10.00 before hequit.His total earnings during the employment were $351.25,according to Sherrill's testimony.Benfield's employment at Mooresville would have been more regu-lar, and at a rate of pay at least 15 to 25 per cent higher.We findthat his employment at the Gem mill was not regular and substan-tially equivalent to his employment at Mooresville.Sharecropping.Upon quitting the Gem mill, Benfield moved ata cost of $7.00 to a farm about 5 miles from Mooresville, on whichhe made a total of about $25.00 in 1938, farming the land with anotherman on shares and raising garden produce.At the time of the sup-plemental hearing, he was earning up to $1.50 per week at odd jobs,but was forced to rely principally upon unemployment compensa- 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion payments for the support of himself and his family.We find thatBenfield's employment from March 3, 1938, to the date of the sup-plemental hearing was not regular and substantially equivalent tohis employment in the respondent's mill.C.F. RogersC. E. Rogers started in the employ of the respondent as a threadshellacker in 1914, and worked for the respondent about 18 yearsbetween then and September 23, 1935, when he went out on strike.He was employed as a weaver in 1926, and between 1928 and the dateof the strike his employment with the respondent in that capacitywas continuous.During the last 11/2 years before the strike heoperated the same set of magazine looms, weaving towels.Hetestified that he considered weaving to be the "easiest and cleanestwork."Rogers had lived in Mooresville all his life up to the time of thestrike, and continued to live there until June 1936, when he movedto Stony Point, North Carolina.He is married and has 4 children,the youngest 3 ranging in age from 3 to 12. Prior to the strike anduntil June 1936, Rogers lived with his wife and children on hisfather's 98-acre farm about 2 miles from the respondent's mill, in ahouse of which he has long considered himself the owner by virtueof an understanding with his father.Rogers' mother and 58-year-old father, the latter in poor healthand unable to work, live in another house on the farm, about 1/1mile from Rogers'- house.Before he left Mooresville, Rogers sawhis father every day and helped him a great deal on the farm. Ofhis three brothers and six sisters, all but one live in or within 4miles of Mooresville.Three of the sisters live on the family farm,and one of the brothers has also lived there, in Rogers' house, sinceRogers moved away.While living on the farm at Mooresville,Rogers owned two cows (one of which his father kept), a hog, anda number of chickens ; he bought $1.00 worth of feed each monthfor the cow he kept, but otherwise maintained his livestock andpoultry on the farm without cost, and consequently was able tosecure dairy products and eggs for his family at low expense. Inaddition he raised garden produce for his use on an acre of landabout his house, and cut his kindling wood free of charge from thetimber land on the farm.Rogers was paid on a piece-rate basis, with a regular workweekof 40 hours, 8 hours per day, and worked on the day shift from 7 a. in.to 3 p. in. In 1934 22 he worked at least 38 weeks and averaged 4621 See footnote 17, above. MOORE, SVILLE COTTON MILLS435cents per hour, averaging $15.20 per week. In 1935 he was employedduring 32 of the 38 weeks before the strike and averaged $18.35per week; he estimated his hourly average at 50 to 55 cents.Hisweekly transportation expense between home and work was 75 cents.After the strike, Rogers' work was performed by Mrs. ErnestNewton until May 1936, and from then until the supplemental hear-ing by Mrs. Valley Rhinehardt.The employment records of thesetwo women prior to January 1, 1937, are not in evidence.From theincomplete record of Rhinehardt's employment thereafter it appearsthat if Rogers had been reinstated by the respondent he would haveworked at least 43 weeks in 1937, averaging 32 hours. per week, andevery week in 1938 up to the date of the supplemental hearing,averaging 34 hours per week.Rhinehardt averaged 55 cents perhour in 1937, and 51 cents per hour in 1938, but since hourly earningson a piece-rate basis are dependent in part on the skill and industryof the individual, we do not consider that these averages provide afair indication of what Rogers would have earned at Mooresville.Bath Mill.After the strike, Rogers was unemployed during thebalance of 1935. In the first week of January 1936, he obtainedemployment with the Bath Mill, Inc., located at Bath, South Caro-lina, 213 miles from Mooresville, as a loom fixer, a type of employ-ment in which he had had very little previous experience.W. FredGunnels, office manager of this company, testified that Rogers worked44 hours in the week ending January 7, 1936, and continued in thecompany's employ thereafter, but that he did not know for how long.According to Rogers, however, he worked for this company for only4 days.He quit this employment because he realized that he "couldnot make the grade," that he "could not fix the looms."During hisstay, he was paid at the rate of 571/2 cents per hour; he earned $25.30during the week ending January 7, 1936.This employment involved a different type of work for whichRogers was not qualified.We find that it was not regular and sub-stantially equivalent to the employment at Mooresville.CascadeMill.After leaving Bath, Rogers secured temporarywork for 1 week as a thread shellacker at the Cascade Mill in Moores-ville, for which he was paid $12.00.We find that this employmentwas not regular and substantially equivalent to Rogers' formeremployment in the respondent's mill.Cornelius Cotton Mill.Rogers testified that he next secured workas a weaver at the Cornelius Cotton Mill at Cornelius, 7 miles fromMooresville, which he quit after 2 weeks to accept other employmentat Stony Point.F. C. Stough, secretary and treasurer of the' Cor-nelius Cotton Mill Company, testified, however, that Rogers had notworked for his company.According to Rogers, he worked on the 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDnight shift and operated old looms with hand-threaded shuttles.Histotal pay for the 2 weeks' work was $22.00.This short employment involved night work and lower weekly paythan at Mooresville. It was not regular and substantially equivalentto Rogers' employment at Mooresville.KillinglyWorsted Hill.About March 15, 1936, Rogers startedworking at the Killingly Worsted Mill at Stony Point, 28 miles fromMooresville, and he was still employed there at the time of the sup-plemental hearing.Only about 165 persons are employed at thismill.Rogers commuted to work daily from Mooresville until June11, 1936, when he moved his family to a rented house about 3/4 milefrom the Killingly mill.He has since cultivated a 1/4-acre gardenaround this house, but, because of the change in living conditions,is now obliged to purchase his stove wood, and has sold his livestockand all his chickens.Rogers stated at the supplemental hearing thathe did not intend to make Stony Point his home, preferring to liveinMooresville, and that he wished to return to Mooresville so thathe could be at home with his father.Rogers has done no weaving since lie began working in StonyPoint.From March 15 to May 9, 1936, he overhauled and fixedlooms at 30 cents per hour.Between May 9, 1936, and January 1,1937, he worked on towel warps at 45 cents per hour.From January1, 1937, to January 1, 1938, he earned 491/2 cents per hour, apparentlystillworking on towel warps.Between January 1 and March 26,1938, he was employed as a loom fixer, and was paid 50 cents perhour.On the latter date, Rogers was transferred back to towelwarps, at which he worked thereafter at 45 cents per hour.He tes-tified that he preferred weaving to either loom fixing or work on thewarps.Rogers worked on the day shift at Stony Point. The regularworkweek appears to have been 40 hours, but Rogers worked 54hours per week at the beginning of his employment.At the time ofthe hearing, however, he was working only 12 to 20 hours per week,with average weekly earnings of only about $7.00 per week, themill having been running only part time since April 1, 1938.Rogers'transportation expense before he moved to Stony Point was $3.50per week, and the immediate increase in the cost of food for hisfamily upon moving to Stony Point, by reason of the change inresidence, was about $1.50 per week.Rogers' job at Stony Point clearly did not measure up to that at-Mooresville at first, in view of the extremely low rate of pay, andwe are of the opinion that it did not become substantially equivalentthereafter.At the respondent's mill, Rogers would have been en-gaged in weaving, as he had been for almost 10 years before the MOORESVILLECOTTON MILLS437strike; at the Killingly mill he performed the duties, less desirableto him, of fixing looms and working on warps. Continued lack ofopportunity to work as a weaver must necessarily result in Rogers'losing much of his skill at his preferred occupation,. and constitutesa serious defect in the employment at Stony Point.We attach con-siderable significance also to the fact that Rogers' employment atStony Point has involved his abandoning his home on the familyfarm in the community where he had lived all his life, with theresult that opportunities to see and assist his ailing father and enjoythe society of his. parents and brothers and sisters have diminishedsideration of all the evidence, we find that the employment at theKillingly mill has not been regular and substantially equivalent tothat at Mooresville.We find that, subsequent to the strike and to the refusal of therespondent to reinstate them, and up to the time of the Board'ssupplemental hearing, October 24 to 26, 1938, A. J. Helms, VanHelms, Van Benfield, and C. E. Rogers had not obtained any employ-ment which was regular and substantially equivalent to the positions-Formerly held by them respectively in the Mooresville Cotton Mills.RECOMMENDATIONUpon the basis of the above supplemental findings of fact and ofthe entire record in the case, and pursuant to Section 10 (f) of theNational Labor Relations Act, the National Labor Relations Boardhereby recommends to the United. States Circuit Court of Appealsfor the Fourth Circuit that paragraphs 2 (a) and (b) of the Orderof the Board, issued by the Board on June 10, 1937, be enforce& asissued and that they be not modified or set aside in, whole or in part.199549-39-vol. 15-39